DETAILED ACTION

1.	This office action is a response to an application filed 06/25/2021. Claims 1-12 
 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/25/2021 is being considered by the examiner.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Stephen P. Burr on 04/29/2022.
The application has been amended as follows: 
1. (Currently Amended) A production method for a deposition mask apparatus, comprising: 
a step of preparing a frame including a first portion, a second portion facing the first portion across an opening in a first direction, a third portion, and a fourth portion facing the third portion across the opening in a second direction different from the first direction, and including a first surface and a second surface that is located opposite to the first surface; 
a step of fixing a first supporting member, in a state in which a first tension is applied to the first supporting member, to the first portion and the second portion of the frame on the first surface side of the frame such that the first supporting member is closest to an intermediate position between the third portion and the fourth portion of the frame; 
a step of fixing a second supporting member, in a state in which a second tension larger than the first tension is applied to the second supporting member, to the first portion and the second portion of the frame on the first surface side of the frame at a position closer to the third portion of the frame than the first supporting member; and 
a step of fixing a deposition mask including a plurality of holes to the third portion and the fourth portion of the frame on the first surface side of the frame after fixing the first supporting member and the second supporting member to the frame;
wherein when the first surface of the frame is located above the second surface, the first supporting member in a state of warping downward from the frame with a first warping amount supports the deposition mask from below, and the second supporting member in a state of warping downward from the frame with a second warping amount that is smaller than the first warping amount supports the deposition mask from below. 

2. (Cancelled).

3. (Currently Amended) The production method according to claim [[2]] 1, comprising: a step of fixing a third supporting member to the first portion and the second portion of the frame on the first surface side of the frame at a position closer to the fourth portion of the frame than the first supporting member; wherein when the first surface of the frame is located above the second surface, the third supporting member in a state of warping downward from the frame with a third warping amount that is smaller than the first warping amount supports the deposition mask from below. 

4. (Original) The production method according to claim 3, comprising: a step of fixing a fourth supporting member to the first portion and the second portion of the frame on the first surface side of the frame at a position closer to the third portion of the frame than the second supporting member; and a step of fixing a fifth supporting member to the first portion and the second portion of the frame on the first surface side of the frame at a position closer to the fourth portion of the frame than the third supporting member; wherein when the first surface of the frame is located above the second surface, the fourth supporting member in a state of warping downward from the frame with a fourth warping amount that is smaller than the second warping amount supports the deposition mask from below, and the fifth supporting member in a state of warping downward from the frame with a fifth warping amount that is smaller than the third warping amount supports the deposition mask from below. 

5. (Original) The production method according to claim 1, wherein the supporting members has a thickness that is larger than a thickness of the deposition mask at a position where the deposition mask overlaps the supporting member in plan view. 

6. (Original) The production method according to claim 1, wherein the supporting members has a thickness that is twice or more of a thickness of the deposition mask at a position where the deposition mask overlaps the supporting member in plan view. 

7. (Original) The production method according to claim 1, wherein the supporting members has a thickness of 50 μm or more. 

8. (Original) The production method according to claim 1, wherein the supporting members has a thickness that is 50 times or less of a thickness of the deposition mask at a position where the deposition mask overlaps the supporting member in plan view. 

9. (Original) The production method according to claim 1, wherein the supporting members has a thickness of 1 mm or less. 

10. (Original) The production method according to claim 1, wherein the frame has a third surface facing the opening, the third surface being located between the first surface and the second surface, and the third surface of the first portion at a position where the first portion overlaps the first supporting member in plan view is located closer to the second portion than the third surface of the first portion at a position where the first portion overlaps the second supporting member in plan view. 

11. (Original) The production method according to claim 1, wherein the first portion and the second portion of the frame are shorter than the third portion and the fourth portion of the frame. 

12. (Original) The production method according to claim 1, wherein a ratio of a length of the third portion and the fourth portion to a length of the first portion and the second portion is 1.1 or more.

Reasons for Allowance
6.	Claims 1 & 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A production method for a deposition mask apparatus, comprising: 
a step of preparing a frame including a first portion, a second portion facing the first portion across an opening in a first direction, a third portion, and a fourth portion facing the third portion across the opening in a second direction different from the first direction, and including a first surface and a second surface that is located opposite to the first surface; 
a step of fixing a first supporting member, in a state in which a first tension is applied to the first supporting member, to the first portion and the second portion of the frame on the first surface side of the frame such that the first supporting member is closest to an intermediate position between the third portion and the fourth portion of the frame; 
a step of fixing a second supporting member, in a state in which a second tension larger than the first tension is applied to the second supporting member, to the first portion and the second portion of the frame on the first surface side of the frame at a position closer to the third portion of the frame than the first supporting member; and 
a step of fixing a deposition mask including a plurality of holes to the third portion and the fourth portion of the frame on the first surface side of the frame after fixing the first supporting member and the second supporting member to the frame;
wherein when the first surface of the frame is located above the second surface, the first supporting member in a state of warping downward from the frame with a first warping amount supports the deposition mask from below, and the second supporting member in a state of warping downward from the frame with a second warping amount that is smaller than the first warping amount supports the deposition mask from below.” The closest prior arts of record Kim et al. (US 2017/0207390) & Kang (US 2012/0325143), do not teach nor suggest “wherein when the first surface of the frame is located above the second surface, the first supporting member in a state of warping downward from the frame with a first warping amount supports the deposition mask from below, and the second supporting member in a state of warping downward from the frame with a second warping amount that is smaller than the first warping amount supports the deposition mask from below” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717